DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/05/2021 has been entered.  Claims 1 and 3-9 remain pending in the application.  Claim 2 has been cancelled.  

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Tingting Liu (Reg. No. 76,256) on 11/29/2021.
	The following claims of the application have been amended as follows:

1. (Currently Amended) A detachment mechanism for a fan, the fan including a rotating axle and a blade assembly, the rotating axle defining an extension direction, the blade assembly being detachably sleeved on the rotating axle, the blade assembly and the rotating axle being in a co-rotation relationship, the detachment mechanism for the fan being positionably connected to the blade assembly and covering a part of the rotating axle, the detachment mechanism for the fan including: 
second part of the rotating axle being exposed from an opening area of the detachment threaded hole; wherein, when the detachment bolt is screwed with the detachment threaded hole and abutted against the rotating axle and the blade assembly is kept in a non-rotating state, the detachment bolt is driven to rotate continuously in a detachment direction, the detachment mechanism for the fan moves away from the rotating axle along a direction in which the detachment bolt moves away from the rotating axle, and the blade assembly is driven to be detached from the rotating axle;
 wherein the second part of the rotating axle includes a first end face and a connection threaded hole, the connection threaded hole is on the first end face, the detachment threaded hole is configured to communicate with the connection threaded hole in the extension direction, the detachment threaded hole is greater than the connection threaded hole in diameter such that the connection threaded hole and [[a]] the second part including [[of]] the first end face are exposable from the opening area of the detachment threaded hole, a body portion of a connection bolt is configured to be disposed through the detachment threaded hole to be screwed with the connection threaded hole, a head portion of the connection bolt interferes with the detachment mechanism for the fan in the extension direction, and the detachment mechanism for the fan is connected to both the rotating axle and the blade assembly; wherein the detachment threaded hole is configured for the connection bolt or the detachment bolt to be disposed therethrough.

4. (Currently Amended) A detachment mechanism for a fan, the fan including a rotating axle and a blade assembly, the rotating axle defining an extension direction, the blade assembly being detachably sleeved on the rotating axle, the blade assembly and the rotating axle being in a co-rotation relationship, the detachment mechanism for the fan being positionably connected to the blade assembly and covering a part of the rotating axle, the detachment mechanism for the fan including: 
a detachment threaded hole, the detachment threaded hole being for a detachment bolt to be rotatably screwed therewith, the detachment threaded hole penetrating through the detachment mechanism for the fan along the extension direction, a second part of the rotating axle being exposed from an opening area of the detachment threaded hole; wherein, when the detachment bolt is screwed with the detachment threaded hole and abutted against the rotating axle and the blade assembly is kept in a non-rotating state, the detachment bolt is driven to rotate continuously in a detachment direction, the detachment mechanism for the fan moves away from the rotating axle, and the blade assembly is driven to be detached from the rotating axle; 
wherein an axle sleeve of the blade assembly includes an axle hole, a second end face and at least one positioning threaded hole, the axle hole extends from the second end face along the extension direction and is configured for the rotating axle to be inserted therein, the at least one positioning threaded hole is on the second end face, and when the blade assembly is sleeved on the rotating axle, the second end face and the first end face are on a same side; the detachment mechanism for the fan further has at least one through hole, the at least one through hole is configured for 


5. (Currently Amended) A detachment mechanism for a fan, the fan including a rotating axle and a blade assembly, the rotating axle defining an extension direction, the blade assembly being detachably sleeved on the rotating axle, the blade assembly and the rotating axle being in a co-rotation relationship, the detachment mechanism for the fan being positionably connected to the blade assembly and covering a part of the rotating axle, the detachment mechanism for the fan including: 
a detachment threaded hole, the detachment threaded hole being for a detachment bolt to be rotatably screwed therewith, the detachment threaded hole penetrating through the detachment mechanism for the fan along the extension direction, a second part of the rotating axle being exposed from an opening area of the detachment threaded hole; wherein, when the detachment bolt is screwed with the detachment threaded hole and abutted against the rotating axle and the blade assembly is kept in a non-rotating state, the detachment bolt is driven to rotate continuously in a detachment direction, the detachment mechanism for the fan moves away from the rotating axle, and the blade assembly is driven to be detached from the rotating axle; 
wherein the detachment mechanism for the fan is disc-shaped and is warped 


9. (Currently Amended) The detachment mechanism for the fan of claim 3, wherein an axle sleeve of the blade assembly includes an axle hole, a second end face and at least one positioning threaded hole, the axle hole extends from the second end face along the extension direction and is configured for the rotating axle to be inserted into, the at least one positioning threaded hole is on the second end face, and when the blade assembly is sleeved to the rotating axle, the second end face and the first end face are on a same side; the detachment mechanism for the fan further has at least one through hole, the at least one through hole is configured for correspondingly communicating with the at least one positioning threaded hole, and said at least one through hole is configured for a positioning threaded member to be disposed therethrough to be screwed with said at least one positioning threaded hole to position the detachment mechanism for the fan on the second end face; the detachment mechanism for the fan is disc-shaped and is warped such that the thickness of the detachment mechanism for the fan is between 1.5 and 5; a ratio of a radial dimension of the detachment bolt to a radial dimension of the connection bolt is between 1.2 and 1.5; the rotating axle has a first key slot perpendicular to the extension direction, [[an]] the axle sleeve of the blade assembly includes 



The above changes to the claims have been made to comply with formalities and address minor claim objections.

Reasons for Allowance
	The following is an examiner’s statement of reasons for allowance:
	The nearest prior art of record is King (U.S. 6,305,061).

Regarding claim 1, King fails to disclose or suggest wherein the rotating axle (shaft S, Fig. 2A) includes a first end face and a connection threaded hole, the connection threaded hole is on the first end face, the detachment threaded hole is .
Claims 3 and 7-9 are allowable due to their dependency on claim 1.

Regarding claim 4, King fails to disclose or suggest wherein at least one positioning threaded hole is on the second end face of the axle sleeve of the blade assembly.  As shown in Fig. 2A of King, there are no positioning threaded holes located on the axle sleeve (i.e., protruded sleeve/cylinder surrounding the shaft S).

Regarding claim 5, King fails to disclose or suggest wherein the detachment mechanism (12) is warped such that the mechanism has a protrusive side and a recessed side, and the recessed side faces the rotating axle and abuts against the blade assembly.  
Claim 6 is allowable due to its dependency on claim 5.

	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC J ZAMORA ALVAREZ whose telephone number is (571)272-7928. The examiner can normally be reached Monday-Friday 7:30 am- 5:00 pm EST alternating Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, COURTNEY HEINLE can be reached on (571)270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
/ERIC J ZAMORA ALVAREZ/Examiner, Art Unit 3745                                                                                                                                                                                                        11/29/2021